


110 HR 5699 IH: To amend the Federal Election Campaign Act of 1971 to

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5699
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Hensarling (for
			 himself, Mr. Akin,
			 Mr. Barrett of South Carolina,
			 Mr. Bartlett of Maryland,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Campbell of California,
			 Mr. Cannon,
			 Mr. Cantor,
			 Mr. David Davis of Tennessee,
			 Ms. Fallin,
			 Mr. Feeney,
			 Mr. Flake,
			 Mr. Fortuño,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Gingrey,
			 Mr. Hoekstra,
			 Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. Marchant,
			 Mr. McCarthy of California,
			 Mrs. Musgrave,
			 Mr. Neugebauer,
			 Mr. Paul, Mr. Pence, Mr. Ryan
			 of Wisconsin, Mr.
			 Sessions, Mr. Shadegg,
			 Mr. Tancredo,
			 Mr. Walberg, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  protect uncompensated Internet activity by individuals from treatment as a
		  contribution or expenditure under the Act, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the Blogger
			 Protection Act of 2008.
		2.Exemption of
			 Uncompensated Individual Internet Activity From Treatment as Contribution or
			 Expenditure
			(a)Exemptions
				(1)Exemption from
			 treatment as contributionSection 301(8)(B) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 431(8)(B)) is amended—
					(A)by striking
			 and at the end of clause (xiii);
					(B)by striking the
			 period at the end of clause (xiv) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new clause:
						
							(xv)any uncompensated personal services
				related to Internet activities, or use of equipment or services for
				uncompensated Internet activities, that are engaged in by any individual, group
				of individuals, or corporation wholly owned by one or more individuals that
				engages primarily in Internet activities and does not derive a substantial
				portion of its revenue from sources other than income from its Internet
				activities, other than—
								(I)any payment for a public
				communication (other than a nominal fee),
								(II)any payment for the purchase or
				rental of an email address list made at the direction of a political committee,
				or
								(III)any payment for an email address
				list that is transferred to a political
				committee.
								.
					(2)Exemption from
			 treatment as expenditureSection 301(9)(B) of such Act (2 U.S.C.
			 431(9)(B)) is amended—
					(A)by striking
			 and at the end of clause (ix);
					(B)by striking the
			 period at the end of clause (x) and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(xi)any uncompensated personal services related
				to Internet activities, or use of equipment or services for uncompensated
				Internet activities, that are engaged in by any individual, group of
				individuals, or corporation wholly owned by one or more individuals that
				engages primarily in Internet activities and does not derive a substantial
				portion of its revenue from sources other than income from its Internet
				activities, other than—
								(I)any payment for a public
				communication (other than a nominal fee),
								(II)any payment for the purchase or
				rental of an email address list made at the direction of a political committee,
				or
								(III)any payment for an email address
				list that is transferred to a political
				committee.
								.
					(b)Internet
			 Activity DefinedSection 301 of such Act (2 U.S.C. 431) is
			 amended by adding at the end the following new paragraph:
				
					(27)Internet
				activityThe term Internet activity includes sending
				or forwarding electronic messages, providing a hyperlink or other direct access
				to another person’s Web site, blogging, creating, maintaining, or hosting a Web
				site, paying a nominal fee for the use of another person’s Web site, and any
				other form of communication distributed over the Internet.
					.
			3.Coverage of Blogs
			 and Other Internet and Electronic Publications Under General Media
			 ExemptionSection 301(9)(B)(i)
			 of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(9)(B)(i)) is amended
			 by inserting including any Internet or electronic publication (including
			 a blog), after periodical publication,.
		
